Citation Nr: 0109759	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  95-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating greater than assigned 
for a right ankle sprain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a disability rating greater than assigned 
for a left ankle sprain, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from July 1949 to 
December 1952 and from November 1955 to June 1972.  
The record reflects that by rating decision dated in May 
1953, service connection was granted for bilateral ankle 
sprains.  A zero percent disability evaluation was assigned.  

The matter currently before the Board arose from the 
appellant's challenge to a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which confirmed and continued the previously-assigned zero 
percent evaluation.  The record reflects that in July 1995, 
the appellant filed a notice of disagreement as to that 
rating decision.  

This matter was last before the Board of Veterans' Appeals 
(the Board) in March 1997.  At that time, the Board remanded 
the appellant's claim of entitlement to an increased 
disability evaluation for right and left ankle sprain.  In an 
April 2000 rating decision, the RO assigned separate 10 
percent disability evaluations as to both the right ankle and 
the left ankle.

Applicable law provides that a claimant seeking a disability 
rating greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The appellant has not withdrawn his 
appeal as to the issue of increased disability ratings for 
his service-connected ankle disabilities.  These issues 
therefore remain in appellate status for review.       

For reasons which will be more fully expressed immediately 
below, the Board believes that the two issues listed on the 
first page of this decision are the only issues currently on 
appeal.    

Additional issues

In March 1997, the Board granted service connection for a 
deviated nasal septum.  By rating decision dated in June 
1997, the RO assigned a zero percent disability evaluation as 
to this disorder.  Because the appellant has not filed a 
notice of disagreement as to the assigned disability rating, 
this matter is not before the Board for appellant review.  
See 38 U.S.C.A. § 7105(a); Grantham v. Brown, 114 F 3d 1156, 
1158 (Fed. Cir. 1997)  [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].

In its March 1997 decision, the Board denied service 
connection for vision, pulmonary, cardiovascular, and 
dermatological disorders, as well as stuttering, tension 
headaches, and sinusitis.  The Board also denied an increased 
evaluation for a ruptured eardrum and scar of the left 
tympanic membrane.  Since those issues have been finally 
decided, no additional action on the part of the Board is 
necessary at this time.  See 38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (2000). 

The Board also noted by way on introduction to its March 1997 
decision that in September 1996, the appellant had submitted 
claims of entitlement to service connection for prostate 
cancer and for peripheral neuropathy.  Because adjudicative 
action had not been undertaken, these matters were referred 
to the RO for action.  The record reflects that by decision 
dated in August 2000, service connection was denied for the 
claimed disorders.  Because to the Board's knowledge the 
appellant has not filed a notice of disagreement as to the 
August 2000 decision, these claims are not before the Board 
for appellant review.  See Manlincon v. West, 12 Vet. App. 
238 (1999) [the filing of a notice of disagreement triggers 
the process of appellate review].  

In its March 1997 decision action, the Board also remanded 
the appellant's claim of entitlement to service connection 
for a gastrointestinal disability.  The record reflects that 
by rating decision dated in April 2000, the RO granted 
service connection for a duodenal ulcer and assigned a 20 
percent disability evaluation.  The appellant has not noted 
his disagreement as to the disability rating assigned, and 
the matter is therefore not before the Board for review.  See 
Grantham, supra.  


FINDINGS OF FACT

1. The appellant's right ankle disability is characterized by 
reported pain and by some limitation of motion, but with 
no other diminution of function.

2. The appellant's left ankle disability is characterized by 
reported pain, without limitation of motion or diminution 
of function.


CONCLUSIONS OF LAW

1. The criteria for a rating of greater than 10 percent for a 
right ankle disability have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §4.71a, Diagnostic Code 5271 
(2000).

2. The criteria for a rating of greater than 10 percent for a 
left ankle disability have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, the issues currently before the 
Board are entitlement to increased disability ratings for 
bilateral ankle disabilities.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

With these requirements of law, the Board will first briefly 
review the pertinent law and provide a review of the factual 
evidence of record.  The Board will then proceed to analyze 
the claim and render a decision.  Due to the similar nature, 
common factual background and identical legal authority 
pertaining to the bilateral ankle disabilities, the Board has 
chosen to address them together.  

Relevant Law and Regulations

Disability ratings - in general

The appellant's claim is to be analyzed through the 
application of VA's schedule of ratings, 38 C.F.R. Part 
4,which is predicated upon the average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) 4.1 
(2000).   Separate diagnostic codes identify various 
disabilities.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 
(1992).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Specific schedular criteria

The appellant's bilateral ankle disability is evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
and its severity is based upon the resulting limitation of 
motion.  The appellant is currently assigned 10 percent 
disability ratings for each ankle, based upon moderate 
limitation of motion.  In order for a 20 percent rating to be 
appropriately assigned, marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).


The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.41 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The appellant's service medical records refer to injuries to 
both of his ankles.  See, in particular, the November 1971 
report of medical history which reference a history of ankle 
injuries sustained by the appellant while playing football.

Prior to the appellant's current claim, the appellant last 
underwent a VA medical examination of his feet in September 
1974.  At that time, the appellant reported that he had 
injured both of his ankles in sporting events while in 
service between 1950-1951.  At the time of the examination, 
the appellant was noted to have no gross evident disability, 
dysfunction, discomfort, or abnormality of his gait or limp.  
Mild soft swelling of the tissues anterior to each lateral 
malleolus was noted, more on the right than on the left.  The 
arches were normal, and there was noted no hammering of the 
toes, hallux valgus, bunions or other deformity evident.  

In compliance with the Board's remand directive of March 
1997, the appellant  underwent a VA orthopedic examination in 
September 1997.  The appellant reiterated that he had a 
history of in-service ankle sprains.  The appellant reported 
that he currently had the ability to walk from 20 to 500 
yards, and his capacity to do so was primarily limited by hip 
pain.  
 
Upon clinical examination, the appellant was observed to have 
walked approximately 70 feet at a normal pace, displaying 
appropriate balance and movement of his lower extremities.  
His shoes were noted to have a normal wear pattern with no 
deformities.  Swelling of the left ankle was noted, but there 
was none on the right.  There was noted no atrophy of the 
calves.  He was noted to have good circulation and capillary 
refill of both feet, with the skin and sensation intact.  The 
appellant was able to walk on his toes and heels.  The right 
ankle extended dorsally to 10 degrees, and plantar flexion 
was to 55 degrees.  Left ankle dorsiflexion was to 20 
degrees, and plantar flexion was to 40 degrees.  See 
38 C.F.R. § 4.71, Plate II (2000).  The examiner noted that 
the mid-position of the calcaneus and stress of the ankle 
joint displayed excellent stability, and there was no 
forefoot deformity nor other abnormality noted.  Radiographic 
examination revealed calcaneal spurring on the plantar aspect 
of both ankles, larger on the right.  The ankle mortise was 
intact bilaterally, and there was no destructive process 
noted.  
The appellant was diagnosed to have bilateral ankle pain with 
a history of recurrent sprains occurring during military 
service.  

The Board further observes that in compliance with its remand 
directive of March 1997, the RO requested that the appellant 
provide the names of any medical care providers who had 
treated him for his ankle disorder.  There is no response of 
record to this inquiry, and the appellant has provided no 
argument or other information as to this matter.   

Analysis

Initial matters - duty to assist/standard of review

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.   The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]. 

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of this claim has proceeded in substantial 
accordance with the provisions of the new law.  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the two issues presently on 
appeal.  There is sufficient evidence of record with which 
the Board may make an informed decision.   The Board's March 
1997 remand served to add a recent medical examination to the 
record.  The appellant has been afforded a comprehensive VA 
examination to ascertain the severity of his disorder.  The 
Board has not identified any pertinent evidence which is not 
currently of record, and the appellant has not pointed to any 
such evidence. 

The Board further observes that the appellant has been 
informed, in the March 1997 remand and in communications from 
the RO such as the December 2000 Supplemental Statement of 
the Case, of the types of evidence which could be submitted 
by him in support of his claim.  He has been accorded ample 
opportunity to present evidence and argument in support of 
this claim.  In particular, the appellant has been provided 
with an opportunity to notify VA of the existence of any 
further information that would tend to substantiate his 
claim, but he has chosen not to do so.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The appellant's increased 
rating claim has been adjudicated by the RO under the same 
statutory and regulatory criteria which must be applied by 
the Board.  Accordingly, the Board does not believe that a 
remand for readjudication is required under the VCAA or 
otherwise. 

Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence in order to prevail."  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Discussion

(i.)  Schedular evaluation

The appellant's ankle disabilities are evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 [ankle, limited 
motion of].  The Board has given consideration to evaluating 
the appellant's service-connected disabilities under a 
different Diagnostic Code.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The clinical record in this case does not demonstrate the 
presence of ankylosis of the ankle, or of the subastragalar 
or tarsal joint, malunion of any of the appellant's ankle 
bones or of astragalectomy.  The provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5270, 5272, 5273 and 5274 are not for 
application.  Arthritis has not been identified in either 
ankle.  Diagnostic Code 5003 is therefore inapplicable.  The 
appellant has not identified any other diagnostic code which 
he believes to be more appropriate.  Accordingly, the Board 
will proceed to rate the appellant's bilateral ankle 
disabilities under Diagnostic Code 5271, keeping in mind that 
his particular disability picture may not precisely fit the 
schedular criteria.  See 38 C.F.R. § 4.21 [it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases].       

As noted above, the appellant has been assigned a 10 percent 
disability evaluation for a sprain of the right ankle, and a 
10 percent rating for a disability of the left ankle.  The 
disability resulting from each ankle disorder is therefore 
contemplated as moderate within the provisions of the 
Schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In 
order to be assigned a 20 percent rating, limitation of 
motion caused by the disability must be "marked".  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).

Words such as "marked" are not defined in the VA Schedule 
for Rating Disabilities.  The Court has never itself defined 
this term. Webster's II New Riverside University Dictionary 
727(1994) defines "marked" as "having a clearly defined 
character: noticeable".  In any event, rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence-to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2000).

It should be noted that there is no evidence that the 
appellant has recently received any medical treatment, at VA 
facilities or elsewhere, for his service-connected ankle 
disabilities.  The Board's March 1997 remand specifically 
sought such information, and the veteran did not provide 
such.  The only pertinent medical evidence eof record is the 
report of the September 1997 VA examination, which was 
conducted specifically to evaluate the veteran's ankles.

The Board observes that as to limitation of motion, the 
September 1997 examination report indicates that the 
appellant has displayed a loss of approximately 10 degrees of 
right ankle dorsiflexion.  Left ankle dorsiflexion was to 
normal limits, and bilateral plantar flexion was not limited.  
Compare 38 C.F.R. § 4.71, Plate II [normal range of motion 
for ankle dorsiflexion is described as from 0 to 20 degrees, 
and normal plantar flexion of the ankle is described as from 
zero to 45 degrees] and the report of the VA medical 
examination in September 1997, which was reviewed above.  

Based on this evidence, the Board cannot conclude that 
limitation of motion caused by the veteran's bilateral ankle 
disability is "marked".  Indeed, no limitation of motion 
has been identified in the left ankle.  With respect to the 
right ankle, there is approximately 50 percent loss of 
dorsiflexion; however, plantar flexion was described on 
recent examination as normal.  Significantly, in the opinion 
of the Board, there is no indication of altered gait or other 
indicia of marked limitation of motion.  Indeed, the examiner 
took pains to note that the appellant's shoes showed a normal 
wear pattern.  Based on the medical evidence of record, it 
does not appear that "marked" limitation of motion exists 
or is approximated.

The Board has also reviewed the record for other bases for 
assigning a higher disability rating.  However, although the 
appellant's left ankle was noted to be swollen, there was no 
atrophy or other deformity noted.  The appellant was noted to 
be able to heel and toe walk.  Neither the appellant or the 
recent VA examiner have pointed to any factor which would 
support the assignment of a disability rating in excess of 
the currently assigned 10 percent.    

After having carefully reviewed the record, the Board has 
concluded that the appellant's right ankle disability is 
characterized by reported pain and by some limitation of 
motion, but with no other diminution of function.  The 
appellant's left ankle disability is characterized by 
reported pain, without limitation of motion or diminution of 
function.

(ii.)  De Luca considerations

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The Board has carefully considered the evidence of record in 
light of the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
However, the record does not demonstrate that the appellant's 
bilateral ankle range of motion has resulted in any 
significant functional loss due to pain.  Nor is there 
evidence of fatigability, weakness, incoordination or the 
like due to the service-connected disabilities.  The Board 
notes in this regard that although the appellant was noted in 
September 1997 to have diminished capacity to walk, the 
appellant reported, and the examiner did not dispute, that 
this diminution of function was largely due to hip pain, not 
his service-connected ankle disabilities.  

(iii.)  Conclusion

In short, for the reasons and bases expressed above the Board 
has concluded that a preponderance of the clinical and other 
evidence is clearly against the assignment of a disability 
rating greater than 10 percent for both the left and right 
ankle disorder.  The appeal is therefore denied as to the 
request for increased ratings for the right and the left 
ankle.




CONTINUED ON NEXT PAGE


ORDER

Entitlement to a disability rating greater than 10 percent 
for a right ankle sprain is denied.

Entitlement to a disability rating greater than 10 percent 
for a left ankle sprain is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

